DETAILED ACTION
This is a response to applicant’s submission filed on 12/8/2021.  Claims 11-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification filed on 12/8/2021 have been received and entered. 

Allowable Subject Matter
Claims 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11 and 20, the prior art does not disclose or render obvious when a first alternative automatic drive position is selected, a first, not freely selectable recuperation level is predefinable and crawling is deactivated; and when a second alternative automatic drive position is selected, at least one fixed second recuperation level or coasting operation is predefinable and crawling is activated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin D Bishop/Primary Examiner, Art Unit 3619